


110 HR 1287 IH: Filipino Veterans Family Reunification

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1287
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Ms. Hirono (for
			 herself, Mr. Abercrombie,
			 Mr. Filner,
			 Mr. Honda,
			 Ms. Bordallo,
			 Mr. Scott of Virginia,
			 Mr. McDermott,
			 Mr. Issa, Mr. Farr, Mr. Al
			 Green of Texas, Mr.
			 Grijalva, and Mr. Hare)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To exempt children of certain Filipino World War II
		  veterans from the numerical limitations on immigrant visas.
	
	
		1.Short titleThis Act may be cited as the
			 Filipino Veterans Family Reunification
			 Act.
		2.Exemption from
			 immigrant visa limitSection
			 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is
			 amended by adding at the end the following:
			
				(F)Aliens who are eligible for an immigrant
				visa under paragraph (1) or (3) of section 203(a) and who have a parent who was
				naturalized pursuant to section 405 of the Immigration Act of 1990 (8 U.S.C.
				1440
				note).
				.
		
